Citation Nr: 0830762	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active duty for training (ACDUTRA) from April 
1977 to July 1977 and active military service from December 
1990 to July 1991, which included service in Southwest Asia.  
He also had verified Active Guard Reserve (AGR) service with 
the Virginia Army National Guard from December 1976 to 
February 1983.  The veteran has additional periods of 
unverified service in the AGR. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision in which the 
RO denied service connection for PTSD. 

In March 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  Also, during the 
hearing, the undersigned granted a 60-day abeyance period for 
the submission of additional evidence.  To date, no 
additional evidence has been received.

In light of the veteran's testimony as well as the evidence 
of record, and to give the veteran every consideration in 
connection with the appeal, the Board has recharacterized the 
claim on appeal as one for service connection for an acquired 
psychiatric disability, to include PTSD and depression.

For the reasons addressed below, this matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.


Initially, the Board notes that, during the March 2008 Board 
hearing, the veteran indicated that in addition to PTSD, he 
also suffered and was diagnosed with depression, which he 
related to his military service.  Upon a review of the claims 
file, the Board notes that the veteran has various 
psychiatric diagnoses to include depression, dysthemia, and 
PTSD.  Thus, as noted above, the Board has recharacterized 
the claim on appeal as one of entitlement to an acquired 
psychiatric disability, to include depression and PTSD.

During the March 2008 Board hearing, the veteran testified 
that the onset of his PTSD began during his period as a 
member of the Active Guard Reserve (AGR), when he was 
transferred in March 1989 to the 32nd Transportation Group, 
in Tampa, Florida.  The veteran also indicated, and the 
claims file reflects, that he had various periods of service 
in the Virginia Army National Guard and AGR, to include at 
Fort Belvoir, Virginia, until his transfer in March 1989.  
The Board notes that all of the veteran's periods of service 
in the Virginia and Florida Army National Guard and AGR have 
not been verified.  This information could be important in 
determining if the veteran's claimed disorders were incurred 
in or aggravated by service and should be verified on remand.  

In addition, it also appears that the veteran's service 
treatment records (STRs) from December 1990 to July 1991 are 
not complete.  Furthermore, STRs from the veteran's service 
as a member of the Virginia and Florida Army National Guard 
and AGR are not associated with the claims file.  Therefore, 
an attempt should be made to obtain any such additional STRs.

Finally, the Board notes that VA psychiatry and treatment 
records reveal that the veteran has been assessed with 
depression, dysthymic disorder, and alcohol and cocaine 
dependence.  VA treatment records indicate that the veteran's 
depression may be related to his military service.  However, 
there is no medical opinion of record which directly 
addresses the relationship between the veteran's current 
depression and his active duty service.  Therefore, the RO 
should arrange for the veteran to undergo VA psychiatric 
examination by a psychiatrist (M.D.) at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for any scheduled VA examination, without good 
cause, may well result in denial of the claim, as the 
original claim will be evaluated on the basis of the evidence 
of record.  See 38 C.F.R. § 3.655 (2007).  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file a copy of any 
notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to verify all 
periods of the veteran's military 
service, to include as a member of the 
United States Army Active Guard/Reserves 
(AGR) program.  

2.  The RO should then request that the 
NPRC, or any other appropriate service 
department offices, to include the Office 
of the Adjutant General of Virginia and 
Florida, conduct a search for all medical 
records (including copies) pertaining to 
the veteran during his period of service 
from December 1990 to July 1991 as well 
as pertaining to his additional service 
in the Virginia and Florida Army National 
Guard and AGR.  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3. The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD and depression.

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should arrange for the 
veteran to undergo VA examination by a 
psychiatrist (M.D.), at an appropriate VA 
medical facility. The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions. All indicated tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all findings made 
available to the examiner, prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current psychiatric disability(ies). 

For each diagnosed psychiatric 
disability, the physician should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is related to service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the expanded claim 
for entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD and depression, in light of 
all pertinent evidence and legal 
authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

